DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 25 September 2020 have been fully considered but they are not persuasive.
The Office respectfully disagrees with Applicant’s argument that Barton fails to teach an intermediate blade extending across the radial area, across the bent area, and into the axial area as required in claim 1 (Remarks, pages 10-12). While splitter vanes 244 do not extend across the radial or bent areas, it is noted that an alternative interpretation of Barton allows any of the vanes 226 and 228 to be interpreted as intermediate blades, since the claims do not structurally distinguish the v-shaped blades from intermediate blades. It is also noted that only one diffuser channel is claimed, and one intermediate blade in the diffuser channel. Therefore any grouping of three adjacent vanes 226/228 may be interpreted as two v-shaped blades with an intermediate blade between them.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “either side of the v-shaped blade” in line 7. The term “either side” implies each v-shaped blade has two specific sides that are being referred to; however, since the sides of the v-shaped blades have not been recited, there is insufficient antecedent basis for the limitation “either side of the v-shaped blade.” 
Claims 1 and 18 each recite “a movement direction of the radial compressor” in lines 11 and 4 respectively. It is unclear what direction this refers to; furthermore, since claim 18 recites “a” rather than “the” movement direction, it is unclear if the movement direction in claim 18 is the same as the movement direction in claim 1. As best understood, the limitation refers to a circumferential rotational direction of the compressor; however, at least claim 18 appears to distinguish the circumferential direction from the movement direction. For examination purposes, the movement direction is interpreted as a circumferential direction.
Claim 2 recites “diffuser walls” in line 2. Since the limitation is not preceded by “the” or “said,” it is unclear if these diffuser walls refer to the diffuser walls recited in claim 1, line 5, or if new diffuser walls are being claimed. For examination purposes, the diffuser walls of claim 2 are interpreted as referring to the diffuser walls of claim 1.

Claim 7 recites “a gas exiting the diffuser is guided in a targeted manner” in lines 2-3. It is unclear how the phrase “in a targeted manner” is meant to be interpreted. It is unclear how, or if, guiding “in a targeted manner” is distinct from merely “guiding”, and if guiding “in a targeted manner” requires any particular structure in order to achieve the claimed function. For examination purposes, guiding “in a targeted manner” is interpreted as merely guiding.
Claim 9 recites “angles of the plurality of v-shaped blades…at an inner circumference of the diffuser” in lines 2-3. It is unclear if this angle refers to the angle of the “v” shape in the v-shaped blades, the angle of inclination of the blades relative to some axis, or another angle. While the angle is shown in Fig. 9, it is not clear what exactly this angle is measuring in the drawing. For examination purposes, this angle is interpreted as referring to any angle of the blades at the inner circumference of the diffuser; further clarification is required.

Claims 13 and 14 each recite “a radial installation length of the diffuser” in lines 3-4. It is unclear what length an “installation length” refers to. For examination purposes, the limitation is interpreted as referring to a radial length of the diffuser.
Claim 16 recites “the plurality of v-shaped blades includes 15-30 v-shaped blades” in line 2. It is unclear if this range is meant to be open ended with respect to the number of v-shaped blades. For example, a group of 40 v-shaped blades does include 30 v-shaped blades, but the number 40 is not between 15 and 30; therefore it is unclear if a group of 40 v-shaped blades would be within the scope of this limitation. For examination purposes, the range is interpreted as requiring at least 15-30 v-shaped blade (which essentially requires at least 15 v-shaped blades).
	Claims 3, 4, 6, 8, 10, 12, 15, 19, and 20 are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barton et al. (US 7,717,672).
Regarding claim 1, Barton discloses a diffuser 210 (shown in Fig. 2, annotated below for convenience) for a radial compressor 102 of a turbomachine, comprising: a radial area (see annotated Fig. 2 below) with respect to a rotational axis of the radial compressor; an axial area (annotated Fig. 2 below) with respect to the rotational axis; a bent area (annotated Fig. 2 below) between the radial area and the axial area; a plurality of v-shaped blades (vanes 226 and integral vanes 228 are coupled together in the form of v-shaped as shown in Figs. 3 and 4, Fig. 3 reproduced for convenience below; the vanes extend through to post-transition vanes 246), each v-shaped blade including a diffuser wall on either side of the v-shaped blade (the walls of the vanes 226 and 228); a diffuser channel between adjacent v-shaped blades of the plurality of v-shaped blades (diffuser channels 238 are delimited by the walls of vanes 226 as disclosed in Col. 5 lines 17-18, continuing through diffuser channels 240 delimited by the walls of vanes 228 as disclosed in Col. 5 lines 25-27), wherein the diffuser channel extends across the radial area, across the bent area and into the axial area (as shown in Fig. 2 and disclosed in Col. 5 lines 17-27, the flow passages between the vanes extend from the radial area through the bent area 

    PNG
    media_image1.png
    756
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    560
    538
    media_image2.png
    Greyscale


Regarding claim 2, Barton discloses the diffuser channel is laterally delimitated by diffuser walls of the adjacent v-shaped blades (the walls of vanes 226 and 228) that continuously extend from the radial area across the bent area and into the axial area (as shown in Figs. 2 and 3 and disclosed in Col. 5 lines 15-25, each vane 226 is coupled to an integral vane 228 to form one vane structure, and their combined structure extends from the radial area across the bend into the axial area). 
Regarding claim 3, Barton discloses the bent area has one chosen from a circular and an elliptical contour (the bent area, identified in annotated Fig. 2 above, is curved, and thus has a contour that is at least circular or elliptical). 
Regarding claim 4, Barton discloses the diffuser includes at least one chosen from a base plate and a cover, and wherein the diffuser walls are arranged at the at least one chosen from the base plate and the cover (see annotated Fig. 2 below and Col. 5 lines 15-24; the diffuser walls of vanes 226 and 228 are arranged at both the base plate and the cover of diffuser housing 221). 

    PNG
    media_image3.png
    756
    509
    media_image3.png
    Greyscale

Regarding claim 5, Barton discloses the diffuser channel includes a plurality of flow paths, and wherein a length ratio of the plurality of flow paths in the diffuser channel in the radial area to the plurality of flow paths in the diffuser channel in the axial area is between 1:1 and 4:1 (It is noted that, since the claims do not specify exactly where the radial and axial areas begin and end, the radial and axial areas may be arbitrarily selected as any portion of the radial section of the diffuser and any portion of the axial section of the diffuser, respectively. For example, radial and axial areas of the diffuser of Barton may be selected with equal lengths, which would satisfy the 1:1 ratio claimed). 
Regarding claim 7, Barton discloses the turbomachine includes at least one chosen from a combustion chamber and a fuel nozzle, and wherein a gas exiting the diffuser is guided in a targeted manner in a direction of the at least one chosen from the combustion chamber and the fuel nozzle (combustor is shown, unlabeled, in Fig. 2 receiving air from diffuser exit 224; furthermore, as disclosed in Col. 4 lines 23-25, the compressor 102 delivers air to the combustor 104; in addition, it is noted the claim does not positively recite a combustion chamber or fuel nozzle since the claim is ultimately directed to a diffuser for a radial compressor of a turbomachine as stated in the preamble of claim 1; instead the claim merely requires the diffuser to be capable of guiding air to those devices). 
Regarding claim 10, Barton discloses the diffuser channel includes a cross-sectional area perpendicular to a flow direction, wherein a downstream cross-sectional area that is located downstream of the flow direction is larger than an upstream cross-sectional area that is located upstream (as shown in at least Figs. 3-5, Fig. 4 annotated below for convenience, vanes 228 and 226 are angled such that the channels between adjacent vanes widen in the direction of flow 

    PNG
    media_image4.png
    511
    496
    media_image4.png
    Greyscale

Regarding claim 16, Barton discloses a base plate, wherein the plurality of v-shaped blades includes 15-30 v-shaped blades arranged on the base plate so as to be distributed at even angular distances (as shown in Figs. 6-8, at least 23 v-shaped blades 228 are disclosed, distributed at even angular distances; as discussed in the 112 rejection above, the claimed ranges are interpreted as open-ended, requiring at least 15 blades).
	Regarding claim 19, Barton discloses a radial compressor with the diffuser according to claim 1 (compressor 102, labeled in Fig. 2).
Regarding claim 20, Barton discloses a turbomachine with the diffuser according to claim 1 (engine 100, shown in Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Hernandez et al. (US 2011/0097204 A1).
	Regarding claim 6, Barton discloses the invention as claimed in claim 1, as set forth above.
	Barton further discloses the diffuser channel includes a diffuser exit (outlet 224, shown in Barton, Fig. 2).
	Barton is silent regarding the diffuser channel inclines in an area of the diffuser exit at an angle of up to 30° in an axial direction with respect to the rotational axis of the radial compressor.
	However, Hernandez discloses a diffuser for a radial compressor with diffuser channels (formed by deflector vanes 26, see Figs. 4 and 6 and paragraph 50), and sets forth that the diffuser channel exit angle is a result-effective variable, wherein changing the exit angle has an effect on head losses between the outlet of the diffuser and the combustion chamber (Hernandez, paragraph 72). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Barton by making the diffuser channel incline in the area of the diffuser exit at an angle of up to 30° in the axial direction with respect to the rotational axis of the radial compressor as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Blair et al. (US 2012/0014788 A1)
Regarding claims 8 and 9, Barton discloses the invention as claimed in claim 1, as set forth above.
Barton further discloses an impeller 206 (Barton, Fig. 2).
Barton is silent regarding an entrance angle of the diffuser channel is between 15° and 30° wherein the entrance angle is measured from a tangent of the impeller, wherein angles of the plurality of v-shaped blades are between 4° and 15° at an inner circumference of the diffuser.
However, Blair discloses a diffuser for a radial compressor comprising diffuser channels between diffuser blades (vanes 76, see Fig. 5, reproduced below for convenience), and sets forth that the blade angle 86 at the entrance of the diffuser is a result-effective variable, wherein a change in the blade angle 86 results in a change in the efficiency of the compressor (Blair, paragraph 47). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Barton by having an entrance angle of the diffuser channel be between 15° and 30° wherein the entrance angle is measured from a tangent of the impeller, wherein angles of the plurality of v-shaped blades are between 4° and 15° at an inner circumference of the diffuser, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is noted .

    PNG
    media_image5.png
    609
    365
    media_image5.png
    Greyscale



Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Terasaki et al. (US 5,529,457).
Regarding claims 11 and 12, Barton discloses the invention as claimed in claim 10, as set forth above.
Barton further discloses the downstream cross-sectional area is formed in the axial area by areas of the diffuser walls that taper off in the flow direction (see annotated Fig. 4 below; as the blades 228 become thinner downstream, the area between the blades increases).

    PNG
    media_image6.png
    557
    583
    media_image6.png
    Greyscale

Barton is silent regarding the tapering angle is between 8° and 60°, and a ratio of the cross-sectional area in a radial entry area of the diffuser channel to the cross-sectional area in an axial exit area is between 1:1.2 and 1:4.
However, Terasaki discloses a bladed diffuser for a radial compressor, and teaches that the tapering angle of the blades affects the cross-sectional area of the diffuser passages 2 changes the width of the diffuser channel at the channel exit, and thus the cross-sectional area of the diffuser channel at the channel exit). Terasaki also teaches that the ratio of the cross-sectional area of the diffuser channel inlet to the cross-sectional area of the diffuser channel outlet affects the fluid flow rate as well as the efficiency of the conversion of the kinetic energy of the flow into pressure (Terasaki, Col. 1 lines 10-15 and Col. 3 lines 49-61). Therefore, Terasaki sets forth that both the tapering angle and the ratio of the cross-sectional area in the radial entry area of the diffuser channels to the cross-sectional area in the axial exit area are result-effective variables, wherein a change in the tapering angle results in a change in the cross-sectional area ratio, and a change in the cross-sectional area ratio results in a change in flow rate and compressor efficiency. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Barton by having the tapering angle be between 8° and 60°, and the ratio of the cross-sectional area in a radial entry area of the diffuser channel to the cross-sectional area in an axial exit area be between 1:1.2 and 1:4, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barton.
Regarding claims 13-15, Barton discloses the invention as claimed in claims 1, 2, and 4, as set forth above.

Barton is silent regarding, in the bent area, the base plate includes a radius of curvature between 5% and 50% of a radial installation length of the diffuser, wherein, in the bent area, the cover includes a radius of curvature of 5% to 120% of a radial installation length of the diffuser, wherein a radius of curvature of the diffuser walls is between 30% and 200% of an outer diameter of the diffuser.
Barton does, however, disclose that the base plate, the diffuser channels, and the v-shaped blades are each curved (as shown in Figs. 2 and 3, each structure is curved in bend 236), and thus each of these structures has some radius of curvature. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to cause the device of Barton to have the base plate, the cover of the diffuser channel, and the diffuser walls/v-shaped blades to each have a radius of curvature as claimed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Barton would not operate differently with the claimed curvatures given that Barton discloses each of the relevant structures is curved, and the claimed ranges accommodate a broad variety of curvatures. Furthermore, Applicant places no criticality on the claimed ranges (paragraphs 75 . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Barton in view of Moussa (US 6,279,322).
Regarding claim 18, Barton discloses the invention as claimed in claim 1, as set forth above.
Barton further discloses the turbomachine further comprises a combustion chamber, and wherein the diffuser includes an outflow into the combustion chamber (combustor is shown, unlabeled, in Fig. 2 receiving air from diffuser exit 224; furthermore, as disclosed in Col. 4 lines 23-25, the compressor 102 delivers air to the combustor 104; in addition, it is noted the claim does not positively recite a combustion chamber since the claim is ultimately directed to a diffuser for a radial compressor of a turbomachine as stated in the preamble of claim 1).
Barton is silent regarding an outflow into the combustion chamber in a circumferential direction with respect to the rotational axis and a movement direction of the radial compressor occurs at an angle of twist of more than 0° and less than 40°.
However, Moussa discloses a diffuser for a radial compressor that guides an outflow from the diffuser to a combustion chamber, and sets forth that the angle of that outflow is a result-effective variable, wherein a change in the angle affects the stability and efficiency of the combustor (Moussa, Figs. 2 and 3 show a diffuser manifold 122 that directs flow to a combustor; Moussa, Col. 3 lines 23-30 disclose the meridional angle, equivalent to the claimed angle of twist, at which the flow is directed affects the stability and efficiency of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745